EXHIBIT 10.72


AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND JOINT ESCROW INSTRUCTIONS
 
This Agreement for Purchase and Sale of Real Property and Joint Escrow
Instructions (“Agreement”) is made and entered into as of the 13th day of
October, 2010 by and between Pinole Vista LLC, a California limited liability
company (“Seller”), and Retail Opportunity Investments Corp., a Delaware
corporation, or its permitted assigns (“Buyer”).
 
Recitals
 
                                A.           Seller is the owner of the Property
described in Section 1 below.
 
B.           Seller desires to sell the Property to Buyer, and Buyer desires to
purchase the Property from Seller, all on the terms and conditions contained
herein.
 
Agreement
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller agree as follows:
 
1.           Purchase and Sale.  On the terms and conditions contained in this
Agreement, Seller shall sell to Buyer, and Buyer shall purchase from Seller, the
following described property (collectively, the “Property”):
 
1.1           Real Property.  That certain land (the “Land”) comprising
approximately 15.3 acres of land and comprising a portion of Pinole Vista
Shopping Center (the “Shopping Center”) consisting of approximately 165,025
rentable square feet of buildings commonly referred to by its street address as
1500 Fitzgerald Drive, Pinole, California and more particularly described in
Exhibit A attached hereto, together with any improvements, alterations and
structures located on the Land (the “Improvements”);
 
1.2           Leases.  All of Seller’s interest as lessor in all leases covering
the Land and Improvements, together with any and all amendments, modifications
or supplements thereto, identified on the Tenant Rent Roll attached hereto as
Exhibit B (the “Leases”);
 
1.3           Easements and Appurtenances.  All rights, privileges, easements
and appurtenances to the Land and the Improvements, if any, including, without
limitation, all of Seller’s right, title and interest, if any, in and to all
mineral and water rights and all easements, rights-of-way and other
appurtenances used or connected with the beneficial use or enjoyment of the Land
and the Improvements (the Land, the Improvements, all such easements and
appurtenances and Seller’s interest as lessor under the Leases are sometimes
collectively hereinafter referred to as the “Real Property”);
 
1.4           Personal Property.  Any and all fixtures, furniture, furnishings,
equipment and any and all other personal property and rights in or to personal
property, if any, owned by Seller and located on or about the Land or used in
connection with the Improvements (collectively, the “Personal Property”);
 


 
1

--------------------------------------------------------------------------------

 


1.5           Trade Names.  All non-exclusive trademarks and trade names (if
any) used or useful in connection with the Real Property, but only to the extent
that the same are not trademarks or trade names of Seller or any of Seller’s
affiliated companies (collectively, the “Trade Names”), together with Seller’s
interest (if any) in and to any service contracts, guarantees, licenses,
approvals, certificates, permits and warranties relating to the Property, to the
extent assignable (collectively, the “Intangible Property”).  (The Real
Property, the Personal Property, the Trade Names and the Intangible Property are
sometimes collectively hereinafter referred to as the “Property”).  The parties
acknowledge and agree that Seller may continue to develop, own and operate
portions of the Shopping Center not located on the Land, and shall also have the
right to utilize all such non-exclusive trademarks and trade names, if any, used
by or useful to Seller in connection with the operation of that portion of the
Shopping Center not transferred to Buyer.
 
2.           Purchase Price.  The purchase price for the Property (the “Purchase
Price”) shall be $21,750,000.00.  The Purchase Price shall be payable by Buyer
as follows:
 
2.1           Deposit.  Within two business days following the execution of this
Agreement, Buyer shall deposit into the Escrow for disbursement in accordance
with the terms and provisions set forth herein, cash or a certified or bank
cashier’s check or wire-transferred funds in the amount of $250,000.00 (the
“Deposit”).  Upon the expiration of the Review Period (as defined below), Buyer
shall deposit into the Escrow cash or a certified or bank cashier’s check or
wire-transferred funds in the additional amount of $750,000.00, which amount
shall be added to and shall become a part of the Deposit for a total Deposit
amount of $1,000,000.00.  If Escrow Holder does not receive such additional
Deposit on or before such date, then Escrow Holder shall immediately return the
initial Deposit to Buyer, less any applicable cancellation fees, and this
Agreement shall automatically be terminated.  The total Deposit shall become
non-refundable as Seller’s Liquidated Damages in the event the Buyer
defaults.  The Deposit shall be held by Escrow Holder (as defined below) in an
interest bearing account, with any interest accruing thereon to be added to, and
to become a part of, the Deposit.  At the close of the Escrow, the Deposit shall
be applied and credited toward payment of the Purchase Price.
 
2.2           Balance of Purchase Price.  Prior to the close of the Escrow,
Buyer shall deliver or cause to be delivered to Escrow Holder a certified or
bank cashier’s check or wire-transferred funds in the amount of the balance of
the Purchase Price, calculated by deducting from the Purchase Price the sum of
(a) the Deposit, (b) the amount, if any, by which credits to Buyer exceed debits
to Buyer by reason of the prorations set forth in Section 9.4 of this Agreement,
and (c) the amount of the then outstanding principal balance plus accrued,
unpaid interest thereon on the existing loan payable to Continental Wingate
Capital Corporation with a current outstanding loan balance of approximately
$10,677,392, bearing an interest rate of 7.1% per annum with a current monthly
principal and interest payment of $80,643.84, maturing November 1, 2011
(hereafter the “Existing Loan”), assumed by Buyer.  Buyer shall also pay any and
all costs and fees associated with the assumption of the Existing Loan
including, but not limited to, transfer fees, lender’s fees and lender’s
attorney’s fees, but not Seller’s attorney fees or other third-party or internal
fees incurred in connection with the assumption of the Existing Loan.  In
connection with Buyer’s assumption of the Existing Loan Buyer shall succeed to
the ownership of all cash reserves held by Continental Wingate Capital
Corporation in connection with the Existing Loan as of the date of Closing (in
the approximate current amount of $661,413.25 and subject to monthly additions
of approximately $29,123.27 through the date of

 
2

--------------------------------------------------------------------------------

 
Closing), provided that all tenant improvement obligations and leasing
commission obligations incurred prior to Closing shall be paid from such
reserves as permitted by the terms and conditions thereof, whether due and
payable before or after Closing.  Buyer also acknowledges that there is
currently a separate letter of credit in the face amount of $125,000.00 that
will need to be replaced by Buyer with either a new letter of credit or an
equivalent cash deposit.
 
2.3           Transfer of Reserves.  In addition to the Purchase Price above,
Buyer shall remit to Seller at the close of escrow an additional amount equal to
all cash reserve funds held by Continental Wingate Capital Corporation in
connection with the Existing Loan as of the Date of Closing to which Buyer
succeeds in accordance with Section 2.2 above (less any tenant improvement
obligations and leasing commission obligations incurred prior to Closing that
are paid from such reserves after Closing).
 
3.           Escrow
 
3.1           Opening of Escrow.  Within two business days after the date of
this Agreement, Buyer and Seller shall open an escrow (the “Escrow”) for the
purchase and sale of the Property with First American Title Company, Sacramento,
California, Attn: Ms. Molly Baier (“Escrow Holder”) by depositing with Escrow
Holder a fully executed copy of this Agreement together with the initial
$250,000.00 Deposit referenced above.  The terms and conditions set forth in
this Agreement shall constitute both an agreement between Seller and Buyer and
escrow instructions for Escrow Holder.  If Escrow Holder requires separate or
additional escrow instructions (“Additional Instructions”), Seller and Buyer
shall execute and deliver them to Escrow Holder promptly after any such request
from Escrow Holder.  If there is any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail.  The
Additional Instructions shall not modify or amend the provisions of this
Agreement unless Buyer and Seller specifically so agree in writing.
 
3.2           Preliminary Title Report.  Seller, at its expense and within five
days after the date of this Agreement, shall cause to be delivered to Buyer a
current preliminary title report covering the Land issued by First American
Title Insurance Company (“Title Company”), together with legible copies of all
documents reflected as exceptions to title to the Land (collectively, the
“Preliminary Title Report”).
 
3.3           Survey. As soon as possible after the execution of this Agreement,
Seller shall cause to be delivered to Buyer and to Title Company a copy of the
existing survey of the Real Property, if any.  If Buyer elects to obtain an ALTA
extended coverage policy of title insurance, Buyer shall notify Seller of such
election not more than twenty one days after execution of this Agreement, and
Buyer shall obtain an updated survey of the Real Property (the “Survey”) as soon
as possible after the execution of this Agreement, a copy of which shall be
promptly delivered to Seller and Title Company.  The Survey shall be sufficient
to enable Title Company to update the Preliminary Title Report to: (i) delete
the standard survey exception, (ii) add any new title exceptions which are
revealed by said Survey and an inspection of the Real Property, and (iii) enable
Title Company at the Closing to issue an ALTA extended owner’s policy of title
insurance (with mechanic’s lien coverage), and such Survey shall be certified to
Seller, Buyer and Title Company.  The Survey shall be at Buyer’s sole cost and
expense.  For purposes of the property description to be included in the Grant
Deed (defined below), the legal

 
3

--------------------------------------------------------------------------------

 

description prepared by the surveyor shall control any conflicts or
inconsistencies with the legal description attached to this Agreement, and the
surveyor’s legal description shall be incorporated in this Agreement upon their
completion and approval by Buyer and Seller.
 
3.4           Buyer’s Review of Title. As soon as possible after receipt of the
Preliminary Title Report Buyer shall confer with the Title Company and attempt
to resolve title matters which Buyer might otherwise disapprove.  Within ten
(10) days after the delivery of the Preliminary Title Report Buyer shall notify
Seller in writing of any title exceptions identified in the Preliminary Title
Report which Buyer disapproves.  Any exception not disapproved in writing within
said ten (10) day period shall be deemed approved by Buyer, and shall constitute
a “Permitted Exception” hereunder.  Buyer and Seller agree that (i) all
nondelinquent property taxes and assessments, (ii) the rights of the tenants
under the Leases, (iii) if Buyer assumes the Existing Loan, the existing first
lien in favor of Continental Wingate Capital Corporation granted in connection
with the Existing Loan, and (iv) all matters created by or on behalf of Buyer,
including, without limitation, any documents or instruments to be recorded as
part of any additional financing for the acquisition of the Property by Buyer,
shall constitute “Permitted Exceptions.” Buyer shall have a similar right of
approval with respect to any supplement to the Preliminary Title Report.  No
less than three (3) business days before the end of the Review Period (defined
below), or following receipt of any supplement to the Preliminary Title Report,
if later, Seller shall notify Buyer in writing of any disapproved title
exceptions which Seller is unable or unwilling to cause to be removed or insured
against prior to or at Closing and, with respect to such exceptions, Buyer then
shall elect, by giving written notice to Seller and Escrow Company within two
(2) business days thereafter, (x) to terminate this Agreement, or (y) to waive
its disapproval of such exceptions, in which case such exceptions shall then be
deemed to be Permitted Exceptions.  Buyer’s failure to give such notice shall be
deemed an election to waive the disapproval of any such exception.  If Buyer
elects to terminate this Agreement in accordance with clause (x) above, the
Deposit, plus all interest accrued thereon, shall be immediately refunded to
Buyer; provided, however, that Buyer and Seller each shall be responsible for
one-half of any title or escrow cancellation fees (“Cancellation Fees”).
 
3.5           Title Policy.  At the Close of Escrow (as defined below), Seller
shall cause Title Company to issue a standard CLTA owner’s policy of title
insurance on the standard form issued in the State of California (the “Title
Policy”) in the amount of the Purchase Price insuring Buyer that, as of the date
of Close of Escrow, Buyer is vested with fee simple title to the Property
subject only to installments of real property taxes not delinquent and to the
Permitted Exceptions.  In the event Buyer elects to obtain an ALTA extended
coverage owner’s policy of title insurance, Seller shall pay that portion of the
Title Policy premium equal to the premium applicable to a standard CLTA policy
and Buyer shall pay the amount by which the Title Policy premium exceeds the
premium applicable to a standard CLTA policy.
 
3.6           Deliveries by Seller to Buyer.  As a courtesy and without
representation or warranty, Seller shall, as soon as is reasonably possible but
in no event later than five business days after the date of the parties’ mutual
execution of this Agreement, deliver to Buyer, both physically and in electronic
form to such e-mail addresses as Buyer shall request, copies of the following if
and to the extent in Seller’s possession:
 
3.6.1           A current Tenant Rent Roll for the Property;

 
4

--------------------------------------------------------------------------------

 

3.6.2           Copies of all Leases set forth on the Tenant Rent Roll,
including all amendments thereto and Tenant financial statements within Seller’s
possession;
 
3.6.3           Copies of all service contracts for the Property;
 
3.6.4           Copies of the operating statements, sales reports and CAM
details of the Property for the last three full years and the current
year-to-date;
 
3.6.5           Copies of all plans (including, but not limited to, “as built”
plans), specifications, surveys, engineering studies, geologic studies,
environmental reports, governmental permits and certificates of occupancy
pertaining to the Property;
 
3.6.6           Copies of all contracts, transferable business licenses,
governmental permits, applications, authorizations, approvals and other
entitlements, transferable warranties and transferable utility contracts,
relating to the Property, provided that Seller shall retain that portion of any
such contracts, transferable business licenses, governmental permits,
applications, authorizations, approvals and other entitlements, transferable
warranties and transferable utility contracts relating to the portion of the
Shopping Center not transferred to Buyer;
 
3.6.7           Copies of the loan documents for the Existing Loan, and related
deed of trust and security instruments;
 
3.6.8           Copies of physical and environmental inspections recently
conducted on the Property, if any within five (5) days following receipt by
Seller, subject to receipt of any required approvals for such disclosure;
 
3.6.9           Copies of all third party reports material to the future
operation of the Property in Seller’s possession;
 
3.6.10           Copies of all CC&Rs pertaining to the Property;
 
3.6.11           Copies of property tax bills for the current year-to-date;
 
3.6.12           A listing of tenant bad-debt write-offs for the last year and
current year-to-date;
 
3.6.13           A list of accounts receivables as of the current date;
 
3.6.14           A list of security deposits;
 
3.6.15           A list of the premises address for each tenant;
 
3.6.16           Evidence of utility availability and capacity;
 
3.6.17           Explanation of how tenants are billed for utility costs
including water and trash removal;
 
3.6.18           Sales histories received by Seller for all tenants of the
Property for the preceding three years;

 
5

--------------------------------------------------------------------------------

 

3.6.19           Copies of petitions, motions, and similar litigation documents
relating to existing tenants of the Property and a disclosure of any pending or
contemplated litigation against any existing tenant of the Property; and
 
3.6.20           Listing of all capital expenditures of $3,000 or more for the
last three (3) years.
 
3.7           Buyer’s Review of Property.  On or before the fourteenth (14) day
after the date of mutual execution of this Agreement and Buyer’s receipt of all
due diligence material from Seller (the “Review Period”), Buyer shall have the
right to inspect the Property, review and verify the information provided by
Seller pursuant to Section 3.6.  During the Review Period, and with reasonable
advance notice to Seller, Buyer, its agents and representatives shall be
entitled to enter onto the Property during reasonable business hours (subject to
the rights of tenants in possession) to perform inspections and tests of the
Property and the structural and mechanical systems within any Improvements;
provided, however, that in no event shall (i) such inspections or tests disrupt
or disturb the on-going operation of the Property or the rights of the tenants
at the Property, or (ii) cause any damage to the Property.  In no event shall
Buyer or its agents or representatives drill or bore on or through the surface
of the Property without Seller’s prior written consent, which consent may be
given or withheld in Seller’s sole and absolute discretion.  After making such
tests and inspections, Buyer agrees to promptly restore the Property to its
condition prior to such tests and inspections and agrees to keep the Property
free from all liens (which obligations shall survive the Closing or any
termination of this Agreement).  Prior to Buyer entering the Property to conduct
the inspections and tests described above, Buyer shall obtain and maintain, and
shall cause each of its contractors and agents to maintain (and shall deliver to
Seller evidence thereof), at Buyer’s sole cost and expense, general liability
insurance, from an insurer reasonably acceptable to Seller, in the amount of One
Million Dollars ($1,000,000) combined single limit for personal injury and
property damage per occurrence, such policies to name Seller as an additional
insured party, which insurance shall provide coverage against any claim for
personal liability or property damage caused by Buyer or its agents, employees
or contractors in connection with such inspections and tests.  Buyer agrees to
promptly deliver to Seller copies of all reports, studies and results of tests
and investigations obtained or conducted by Buyer with respect to the
Property.  Unless Buyer subsequently purchases the Property, Buyer shall not
disclose any proprietary, non-public information acquired as a result of such
investigations except in furtherance of the same.  Buyer shall indemnify and
hold Seller harmless from and against any and all claims, damages and
liabilities (including, without limitation, attorney’s fees and costs) which
arise directly as a result of or in connection with Buyer’s or its agents’ entry
upon the Property and its conducting of tests or inspections of the Property,
other than remediation costs for conditions not introduced by Buyer, including:
(i) any latent defect in, on, or under the Property; (ii) the negligence, gross
negligence, or willful misconduct of Seller, or Seller's agents,
representatives, contractors, or employees; and (iii) the discovery by Buyer of
the presence of any toxic or hazardous substance in, on, or under the
Property.  If, on the basis of the foregoing review, Buyer determines, in its
sole and absolute discretion, that the Property is not suitable for Buyer’s
intended use, then on or before the expiration of the Review Period Buyer may
terminate this Agreement in accordance with Section 10.14 of this
Agreement.  Buyer shall be deemed to have waived such right of termination
unless Buyer provides to Seller written notice of Buyer’s election to terminate
this Agreement on or before the expiration of the Review Period and Buyer’s
entire Deposit shall automatically become nonrefundable to Buyer, as Liquidated
Damages, upon expiration of the Review Period.
 


 
6

--------------------------------------------------------------------------------

 


3.8           Deposits in Escrow.  Prior to the close of the Escrow, Seller
shall deposit, or caused to be deposited, with Escrow Holder (a) a grant deed
(the “Grant Deed”) in the form attached hereto as Exhibit C, executed and
acknowledged by Seller, conveying to Buyer all beneficial and legal right, title
and interest in and to the Land and the Improvements subject only to the
Permitted Exceptions and otherwise free and clear of any and all liens,
encumbrances, claims, security interests and other exceptions to title, (b) a
bill of sale (the “Bill of Sale”) in the form attached hereto as Exhibit D,
conveying to Buyer all beneficial and legal right, title and interest in and to
the Personal Property subject only to the Permitted Exceptions and otherwise
free and clear of any and all liens, encumbrances, claims, security interests
and other exceptions to title, (c) a general assignment (the “Assignment”) in
the form attached hereto as Exhibit E, conveying to Buyer all beneficial and
legal right, title and interest in and to the Intangible Property and the Trade
Names subject only to the Permitted Exceptions and otherwise free and clear of
any and all liens, encumbrances, claims, security interests and other exceptions
to title, (d) the originals of the Leases, (e) an affidavit conforming to the
provisions of Section 1445(b)(2) of the Internal Revenue Code of 1986, as
amended, (the “FIRPTA Certificate”) executed by Seller and confirming that
Seller is not a “foreign person” within the meaning of Section 1445(f) of such
code, (f) an affidavit executed by Seller confirming that Seller is a resident
of California or, if Seller is a corporation, has a permanent place of business
in California in accordance with Sections 18805 and 26131 of the California
Revenue and Taxation Code (the “Withholding Exemption Certificate”) and (g) such
other documents and instruments as Buyer may reasonably request in writing at
least five days prior to the close of the Escrow, including, without limitation,
written assignments of any or all of the Leases and any guarantees of the
Leases, executed or acknowledged, as the case may be, both by Seller and the
maker or makers thereof.  Buyer shall deposit, or cause to be deposited, with
Escrow Holder (w) evidence satisfactory to Seller of Buyer’s assumption of the
Existing Loan, (x) the balance of the Purchase Price, (y) an executed
counterpart of the Assignment and the Assignment of Leases, whereby Buyer shall
assume the obligations relating to the matters set forth in such documents, and
(z) any other documents, instruments or agreements reasonably necessary to
effectuate the transaction contemplated by this Agreement.  Further, Buyer and
Seller shall, prior to the Close of Escrow, deposit with Escrow Holder (or in
the case of Seller authorize a deduction from the proceeds of sale for) such
sums as may be necessary to pay their respective share of closing costs,
prorations, reimbursements or adjustments as determined in accordance with this
Agreement in immediately available funds.
 
3.9           Close of Escrow.  The term “Close of Escrow” shall mean the date
on which the Grant Deed is recorded with the Contra Costa County
Recorder.  Close of Escrow shall occur within seven (7) days after waiver of the
Review Period and assumption of the Existing Loan but in no event later than
December 30, 2010.  In the event escrow has not closed by December 30, 2010, due
solely to Buyer’s inability to assume the Existing Loan on terms and conditions
acceptable to Buyer and Seller, or due to Seller’s lender’s unwillingness to
approve or consent to Buyer’s assumption of the Existing Loan on terms and
conditions acceptable to Buyer and Seller, Seller and Buyer shall each have the
right to terminate this Agreement and the escrow by notice to the other and, in
such case, Buyer shall be entitled to the immediate return all of its deposited
funds.  Failure to close for any other reason shall be subject to and governed
by Sections 9.2 and 9.3 below.
 
3.10           Release of Claims.  Buyer or anyone claiming by, through or under
Buyer, hereby fully and irrevocably releases Seller, Seller’s affiliates, and
their respective agents


 
7

--------------------------------------------------------------------------------

 
and representatives, from any and all claims that it may now have or hereafter
acquire against Seller, Seller’s affiliates, or their respective agents or
representatives for any action, cause of action, claim, cost, damage, demand,
expense (including, without limitation, attorneys’ fees and expenses), fine,
judgment, liability, lien, loss, or penalty, whether foreseen or unforeseen,
direct or indirect, arising from or related to any construction defects, errors
or omissions on or in the Property, the presence of environmentally hazardous,
toxic or dangerous substances, or any other conditions (whether patent, latent
or otherwise) affecting the Property, or any law or regulation applicable
thereto (including Environmental Laws (hereinafter defined)), except for claims
against Seller based upon actual fraud or for any obligations and liabilities of
Seller expressly provided in this Agreement (collectively, “Released Claims”).
Buyer further acknowledges and agrees that this release shall be given full
force and effect according to each of its expressed terms and provisions,
including, but not limited to, those relating to unknown and suspected claims,
damages and causes of action. As a material covenant and condition of this
Agreement, Buyer agrees that in the event of any such Released Claim affecting
the Property, Buyer shall look solely to Seller’s predecessors in interest or to
such contractors and consultants as may have contracted for work in connection
with the Property for any redress or relief, except for claims against Seller
based upon actual fraud or any obligations and liabilities of Seller expressly
provided in this Agreement. Buyer further understands that some of Seller’s
predecessors in interest or such contractors and consultants may have filed
petitions under the bankruptcy code and Buyer may have no remedy against such
predecessors, contractors or consultants.
 
BUYER HEREBY ACKNOWLEDGES THAT IT HAS READ AND IS FAMILIAR WITH THE PROVISIONS
OF CALIFORNIA CIVIL CODE SECTION 1542 (“SECTION 1542”), WHICH IS SET FORTH
BELOW:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
BY INITIALLING BELOW, BUYER HEREBY WAIVES THE PROVISIONS OF SECTION 1542 SOLELY
IN CONNECTION WITH THE MATTERS WHICH ARE THE SUBJECT OF THE FOREGOING WAIVERS
AND RELEASES:
 
/s/ ST
Buyer’s Initials
 
The foregoing waivers and releases by Buyer shall survive the Closing and the
recordation of the Deed and shall not be deemed merged into the Deed upon its
recordation. From time to time, at the request of Seller or any of its
affiliates, agents or representatives, Buyer shall execute such further
instruments as Seller may request confirming the waivers set forth above.
 
4.           Representations And Warranties Of Seller


Seller represents and warrants to Buyer that the following matters are true and
correct as of the execution of this Agreement and will also be true and correct
as of the Closing:
 


 
8

--------------------------------------------------------------------------------

 


4.1           Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of California.
 
4.2           This Agreement is, and all the documents executed by Seller which
are to be delivered to Buyer at the Closing will be, duly authorized, executed,
and delivered by Seller, and is and will be legal, valid, and binding
obligations of Seller enforceable against Seller in accordance with their
respective terms (except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium and other principles relating to
or limiting the right of contracting parties generally), and does not and will
not violate any provisions of any agreement to which Seller is a party or to
which it is subject.


4.3           Except as set forth in the materials delivered to Buyer pursuant
to Section 3.6 above or as otherwise disclosed in writing by Seller to Buyer
prior to the end of the Review Period, to Seller’s actual knowledge, there are
no pending legal proceedings or administrative actions of any kind or character
adversely affecting the Property or Seller’s interest therein.


4.4           Except as set forth in the materials delivered to Buyer pursuant
to Section 3.6 above, or as otherwise disclosed in writing by Seller to Buyer
prior to the end of the Review Period, Seller has received no written notice
from any city, county, state or other government authority of any violation of
any statute, ordinance, regulation, or administrative or judicial order or
holding, whether or not appearing in public records, with respect to the
Property, which violation has not been corrected.


4.5           Except as set forth in the materials delivered to Buyer pursuant
to Section 3.6 above, or as otherwise disclosed in writing by Seller to Buyer
prior to the end of the Review Period, Seller has received no written notice
from any city, county, state or other government authority (i) of any order or
directive requiring any work of repair, maintenance or improvement be performed
on the Property, or (ii) relating to defects in the Improvements or relating to
noncompliance with any applicable building code or restriction that has not been
corrected, or relating to any threat of impending condemnation.


4.6           Except as set forth in the materials delivered to Buyer pursuant
to Section 3.6 above, or as otherwise disclosed in writing by Seller to Buyer
prior to the end of the Review Period, Seller has received no written notice
that (i) the Property is in violation of any federal, state and local laws,
ordinances and regulations applicable to the Property with respect to hazardous
or toxic substances or industrial hygiene (collectively, “Environmental Laws”),
which violation has not been corrected, or (ii) past or current tenants of all
or any portion of the Property have owned, used, generated, manufactured,
stored, handled, released or disposed of any hazardous or toxic substances on
the Property in violation of applicable Environmental Laws.  Notwithstanding the
foregoing representations and warranties, the acts, if any, of Seller’s past or
current tenants shall not be imputed to Seller.


4.7           To Seller’s actual knowledge, and except as set forth in the
tenant estoppel certificates delivered to Buyer pursuant to Section 7.1 below or
as otherwise specifically disclosed in writing to Buyer prior to the end of the
Review Period, (i) the Leases are in full force and effect and have not been
modified, and (ii) there is no current default in the performance of the
obligations of any party under the Leases.  There are no outstanding


 
9

--------------------------------------------------------------------------------

 


assignments by Seller of Seller’s interest in the Leases, excluding assignments
to secure outstanding liabilities against the Property that are to be removed
prior to Close of Escrow.  To Seller’s actual knowledge, there are no other
leases, service contracts, maintenance agreements or other agreements with
respect to the Property other than those delivered to Buyer pursuant to
Section 3.6 hereof.


4.8           As used in this Agreement, the phrase “to Seller’s actual
knowledge” or words of similar import shall mean the actual (and not
constructive or imputed) knowledge, without independent investigation or
inquiry, of Thomas R. Tellefsen and Lary J. Mielke (and Seller represents that
Thomas R. Tellefsen and Lary J. Mielke are the individuals with primary
responsibility for the sale of the Property, and with the primary responsibility
for overseeing the management and operation of the Property).  The express
representations and warranties made in this Agreement shall not merge into any
instrument or conveyance delivered at the Closing; provided, however, that any
action, suit or proceeding with respect to the truth, accuracy or completeness
of such representations and warranties shall be commenced and served, if at all,
on or before the date which is one (1) year after the date of the Closing and,
if not commenced and served on or before such date, thereafter shall be void and
of no force or effect.  Seller shall have no liability with respect to any of
the foregoing representations and warranties if, prior to the Closing, Buyer
discovers or learns of information (from whatever source, including, without
limitation, the tenant estoppel certificates delivered pursuant to Section 7.1
below, as a result of Buyer’s due diligence tests, investigations and
inspections of the Property, or disclosure by Seller or Seller’s agents and
employees) that contradicts any of the foregoing representations and warranties,
or renders any of the foregoing representations and warranties untrue or
incorrect, and Buyer nevertheless consummates the transaction contemplated by
this Agreement.


4.9           Seller acknowledges that Buyer may be required to make certain
filings with the Securities and Exchange Commission (the "SEC Filings") that
relate to the most recent preacquisition fiscal year and the current fiscal year
through the date of acquisition for the Property.  Seller agrees to reasonably
assist Buyer in preparing the SEC Filings and to provide access to Seller’s
information reasonably required in connection thereto.  In that regard, Seller
acknowledges that as a Real Estate Investment Trust, Buyer will be required
after the Closing Dateto comply with certain requirements of the Securities and
Exchange Commission; accordingly, Seller agrees to be bound by and to comply
with the provisions set forth in Exhibit I attached hereto and made a part
hereof in order to facilitate such compliance by Buyer; provided that,
notwithstanding anything contained in this Agreement or in Exhibit I to the
contrary, it is understood and agreed that Seller will not be exposed to any
liability on account thereof.  The foregoing covenant of Seller shall survive
the Closing for a period of one (1) year.


4.10           Within ten (10) days after the Effective Date, Seller shall
deliver to Buyer a Natural Hazard Disclosure Statement (the “Statement”) in the
form provided under California law.  The Statement will purport to disclose
whether the Property is located in a special flood hazard area, a dam inundation
failure area, a high fire severity area, a wild land fire area, an earthquake
fault zone, and/or a seismic hazard area.


4.11           Section 25359.7 of the California Health and Safety Code requires
owners of nonresidential real property who know, or have reasonable cause to
believe that any release of hazardous substance has come to be located on or
beneath the real property to provide


 
10

--------------------------------------------------------------------------------

 


written notice of such to a buyer of the real property.  Seller hereby advises
Buyer that the sole inquiry and investigation Seller has conducted in connection
with the environmental condition of the Property is to obtain and/or review
those certain environmental assessments and studies of the Property delivered to
Buyer pursuant to this Agreement (collectively, “Seller’s Environmental
Reports”).  Buyer (a) acknowledges Buyer’s Safety Code; and (b) will be, prior
to the expiration of the contingency Period, fully aware of the matters
described in Seller’s Environmental Reports.  The representations, warranties,
and agreements set forth in this Subsection ‎4.11 shall survive the consummation
of the purchase and sale transaction contemplated hereby.


5.           Representations, Warranties And Covenants Of Buyer


Buyer represents and warrants to Seller that the following matters are true and
correct as of the execution of this Agreement and will also be true and correct
as of the Closing:
 
5.1           Buyer is a corporation duly created and validly existing under the
laws of the State of Delaware.
 
5.2           This Agreement is, and all the documents executed by Buyer which
are to be delivered to Seller at the Closing will be, duly authorized, executed,
and delivered by Buyer, and is and will be legal, valid, and binding obligations
of Buyer enforceable against Buyer in accordance with their respective terms
(except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, moratorium and other principles relating to or limiting
the right of contracting parties generally), and does not and will not violate
any provisions of any agreement to which Buyer is a party or to which it is
subject.
 
5.3           That (i) prior to the Closing, Buyer will have had the opportunity
to investigate all physical and economic aspects of the Property and to make all
inspections and investigations of the Property which Buyer deems necessary or
desirable to protect its interests in acquiring the Property, including, without
limitation, review of the Leases (and the rights of the tenants thereunder),
building permits, certificates of occupancy, environmental audits and
assessments, toxic reports, surveys, investigation of land use and development
rights, development restrictions and conditions that are or may be imposed by
governmental agencies, agreements with associations affecting or concerning the
Property, the condition of title, soils and geological reports, engineering and
structural tests, insurance contracts, contracts for work in progress, marketing
studies, cost-to-complete studies, governmental agreements and approvals,
architectural plans and site plans, and (ii) except as otherwise expressly set
forth in this Agreement, neither Seller, nor anyone acting for or on behalf of
Seller, has made any representation, warranty, promise or statement, express or
implied, to Buyer, or to anyone acting for or on behalf of Buyer, concerning the
Property or the condition, use or development thereof.  Buyer further represents
and warrants that, in entering into this Agreement, Buyer has not relied on any
representation, warranty, promise or statement, express or implied, of Seller,
or anyone acting for or on behalf of Seller, other than as expressly set forth
in this Agreement, and that all matters concerning the Property have been or
shall be independently verified by Buyer prior to the Closing, and that Buyer
shall purchase the Property on Buyer’s own prior investigation and examination
of the Property (or Buyer’s election not to do so); AND THAT, AS A MATERIAL
INDUCEMENT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER, BUYER IS
PURCHASING THE PROPERTY IN AN “AS IS” PHYSICAL
 


 
11

--------------------------------------------------------------------------------

 


CONDITION AND IN AN “AS IS” STATE OF REPAIR, WITH ALL FAULTS.  Except as may be
set forth in this Agreement, Buyer waives, and Seller disclaims, all warranties
of any type or kind whatsoever with respect to the Property, whether express or
implied, including, by way of description but not limitation, those of fitness
for a particular purpose and use.  Notwithstanding anything to the contrary
herein, Buyer and Seller acknowledge that any written disclosures made by Seller
prior to the Closing shall constitute notice to Buyer of the matter disclosed,
and Seller shall have no further liability thereafter if Buyer thereafter
consummates the transaction contemplated hereby.
 
5.4           Buyer is not an employee benefit plan (a “Plan”) subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), nor
a person or entity acting, directly or indirectly, on behalf of any Plan or
using the assets of any Plan to acquire the Property, Buyer is not a “party in
interest” (as that term is defined in Section 3(14) of ERISA) with respect to
any Plan that is an investor in Seller, and Buyer’s acquisition of the Property
will not constitute or result in a prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code.
 
5.5           It is expressly acknowledged by Buyer that no financing for this
transaction shall be provided by Seller.
 
6.           Confidentiality


Buyer agrees that it shall keep confidential the information contained in the
materials delivered or provided for inspection by Seller pursuant to Section 3.6
above that is not generally known in the commercial real estate industry in the
Sacramento, California, area and as to which Seller exercises commercially
reasonable diligent efforts to maintain as confidential (collectively,
“Confidential Information”), and shall not disclose Confidential Information to
any third parties, except that Buyer shall have the right to provide
Confidential Information to its lenders, consultants, attorneys and prospective
investors in connection with Buyer’s acquisition of the Property (provided that
Buyer shall instruct the aforesaid parties to maintain the confidentiality of
Confidential Information).  If the transaction contemplated by this Agreement is
not consummated for any reason, Buyer promptly shall return to Seller, and
instruct its representatives, consultants, attorneys, and prospective investors
to return to Seller, all copies and originals of Confidential Information
previously provided for inspection by Seller to Buyer.  The provisions of this
Section 6 shall survive any termination of this Agreement.  This Section 6 shall
cease to apply to Buyer upon the Closing of the purchase and sale contemplated
by this Agreement.
 
7.           Conditions Precedent To Closing
 
7.1           The following shall be conditions precedent to Buyer’s obligation
to consummate the purchase and sale transaction contemplated herein (the
“Buyer’s Conditions Precedent”):
 
7.1.1  
Buyer shall not have terminated this Agreement in accordance with Section 3.4,
Section 3.7 or Section 9.4 of

 


 
12

--------------------------------------------------------------------------------

 

 
this Agreement within the time periods described in said Sections.

 
7.1.2  
Title Company shall stand ready to issue, at the Closing, the Title Policy,
insuring Buyer’s interest in the Real Property, dated the day of the Closing,
with liability in the amount of the Purchase Price, subject only to the standard
exclusions from coverage and the Permitted Exceptions.

 
7.1.3  
Buyer shall have received and reasonably approved, at least ten (10) days prior
to the Closing, executed estoppel certificates substantially in the form of
Exhibit F hereto from each of the tenants listed on Exhibit B, provided,
however, that if the form of estoppel certificate attached hereto as Exhibit F
requests information in addition to or different than that required to be given
pursuant to a tenant’s Lease, this condition will be satisfied for such
tenant(s) if such tenant(s) executes an estoppel certificate in the form
required pursuant to its Lease.  If Seller is unable to obtain an estoppel
certificate from any tenant not later than ten days prior to the Closing, then,
in lieu thereof, Seller shall provide to Buyer a certificate pertaining to that
tenant’s Lease covering the same matters that would have been set forth in the
tenant’s estoppel certificate (and if, after the Closing, Seller delivers to
Buyer a tenant estoppel certificate from a tenant for whom Seller executed a
Seller’s certification at the Closing, then Seller thereafter shall be released
from said certification).  Subject to the preceding sentence, Seller’s liability
in connection with any Seller’s certificate shall not merge into any instrument
or conveyance delivered at the Closing; provided, however, that any action, suit
or proceeding with respect to the truth, accuracy or completeness of such
certificate shall be commenced and served, if at all, on or before the date
which is one (1) year after the date of the Closing and, if not commenced and
served on or before such date, thereafter shall be void and of no force or
effect.

 
7.1.4  
There shall be no material breach of any of Seller’s representations, warranties
or covenants set forth in Section 4 and Section 8, as of the Closing.

 
7.1.5  
Seller shall have delivered to the Escrow Company the items described in Section
3.8.

 
7.1.6  
On and as of the Closing Date, Seller’s lender shall have approved and consented
to Buyer’s assumption of the

 


 
13

--------------------------------------------------------------------------------

 

  Existing Loan on terms and conditions acceptable to Buyer, and Buyer shall
have assumed Seller’s obligations under the Existing Loan.  Seller shall
reasonably cooperate and assist with obtaining the approval and consent of its
lender to Buyer’s assumption of the Existing Loan.

 
7.1.7  
On and as of the Closing Date, Seller shall have complied with its obligations
under Section ‎4.9 and Exhibit I.

 
7.1.8  
On and as of the Closing Date, there shall not be pending a condemnation or
similar proceeding related to all or any portion of the Property, nor shall
there have been since the date hereof a material change in the physical
condition of the Improvements, as a result of casualty or otherwise.

 
The conditions set forth in this Section 7.1 are solely for the benefit of Buyer
and may be waived only by Buyer.  Buyer shall, at all times prior to the
termination of this Agreement, have the right to waive any of these
conditions.  The closing of the transaction shall constitute Buyer’s waiver of
the conditions set out in this Section 7.1.
 
7.2           The following shall be conditions precedent to Seller’s obligation
to consummate the purchase and sale transaction contemplated herein (the
“Seller’s Conditions Precedent”):
 
7.2.1  
Buyer shall not have terminated this Agreement in accordance with Section 3.4,
Section 3.7 or Section 9.4 of this Agreement within the time periods described
in said Sections.

 
7.2.2  
Buyer shall have delivered to Escrow Company, prior to the Closing, for
disbursement as directed hereunder, all cash or other immediately available
funds due from Buyer in accordance with this Agreement.

 
7.2.3  
There shall be no material breach of any of Buyer’s representations, warranties
or covenants set forth in Section 3 and Section 5, as of the Closing.

 
7.2.4  
Buyer shall have delivered to Escrow Company the items described in Section 3.8.

 
7.2.5  
Buyer shall have assumed the Existing Loan.

 
7.2.6  
Seller and its members shall have been released from personal liability under
the Existing Loan and all related guaranties.

 
The conditions set forth in this Section 7.2 are solely for the benefit of
Seller and may be waived only by Seller.  Seller shall, at all times prior to
the termination of this Agreement, have the right to waive any of these
conditions.

 
14

--------------------------------------------------------------------------------

 
8.           Covenants Of Seller
 
Seller covenants with Buyer, as follows:


8.1           After the date hereof and prior to the Closing, no part of the
Property, or any interest therein, will be sold, encumbered or otherwise
transferred without Buyer’s consent.
 
8.2           After the date hereof and prior to the Closing, Seller shall not
enter into any new Leases, or amend, modify or extend any existing Leases, in
any case without the prior written consent of Buyer (which consent shall not be
unreasonably withheld and shall be granted or denied within three (3) business
days after receipt of a request from Seller).  If Buyer consents to any new
Lease or to the amendment, modification or extension of any existing Lease and
the transaction contemplated by this Agreement closes, Buyer shall be solely
responsible for the payment of all leasing commissions or leasing related
attorneys’ fees in connection therewith and any tenant improvement costs or
allowance, move-in allowance and any other payment to the tenant thereunder
(whether coming due prior to the Closing (if the transaction contemplated by
this Agreement closes, in which case any such amount shall be payable to Seller
at the Closing), or coming due after the Closing).
 
8.3           Until the Closing, Seller shall keep the Property insured against
fire, vandalism and other loss, damage and destruction, provided, however, that
subject to the terms of Section 9.5.3 below, Seller’s insurance policies shall
not be assigned to Buyer at the Closing, and Buyer shall be obligated to obtain
its own insurance coverage from and after the Closing.
 
8.4           Until the Closing, Seller shall operate and maintain the Property
in the manner being operated and maintained on the date of this Agreement.
 
8.5           Promptly after Closing, Seller shall, or instruct its property
manager to, promptly deliver letters to each tenant notifying them of the change
in ownership of the Property and the address for future rent payments to be
sent, which address will be provided by Buyer.  Buyer shall approve the form of
letter to be sent to tenants.  Seller shall further reasonably cooperate with
the Property ownership transition issues, at no additional cost or liability to
Seller, other than nominal additional administrative and legal costs, for a
period of up to 60 days after Closing.
 
9.           Instructions on Closing
 
9.1           Recordation and Delivery.  When all conditions precedent to the
Close of Escrow have been satisfied or waived as provided herein, Escrow Holder
shall cause the Grant Deed to be recorded in the Official Records of Contra
Costa County, California and deliver (a) to Seller, funds in the amount of the
Purchase Price, net of the principal and accrued interest on the Existing Loan
assumed by Buyer, less or plus the net debit or credit to Seller by reason of
the proration and allocation of closing costs provided for in this Agreement and
an appropriate escrow closing statement, and (b) to Buyer, a certified photocopy
of the Grant Deed, as recorded in the Official Records of Contra Costa County,
California, the Bill of Sale, as executed, the Assignment, as executed, the
Leases, the FIRPTA Certificate, as executed, the Withholding Exemption
Certificate, as executed, the Title Policy, any other documents or
 


 
15

--------------------------------------------------------------------------------

 
instruments requested by Buyer pursuant to the provisions of Section 3.08(g),
cash in the amount equal to the net credit, if any, to Buyer by reason of the
proration and allocation of closing costs provided for in this Agreement and an
appropriate escrow closing statement.
 
9.2           Termination.  The Escrow shall automatically terminate and be null
and void and of no force or effect in the event that the Close of Escrow is not
timely consummated for any reason whatsoever, in which event Escrow Holder
shall, except as otherwise provided herein, promptly return any and all funds
and documents previously deposited in escrow to the party or respective parties
who deposited such funds and documents, provided, however, that any such
termination shall in no way prejudice any rights hereunder, at law or in equity
of any party hereto who has, at the time of such failure, fully and completely
performed and complied with, or fully and completely tendered performance of and
compliance with, or, by virtue of the breach of the other party has been excused
from performance of and compliance with, each and all of the covenants,
agreements, representations, warranties, terms and conditions to be performed
and complied with such party pursuant to the provisions of this Agreement to
pursue all rights and remedies against the other party by virtue of such other
parties’ failure to perform or comply with the provisions of this Agreement,
including, without limitation, Seller’s rights under Section 9.3
below.  Notwithstanding anything herein to the contrary, Buyer expressly
acknowledges and agrees that in no event shall Buyer be permitted to file a lis
pendens against the Property in the event of any dispute arising out of this
Agreement or the parties’ prior Letters of Interests and related responses
unless Buyer initiates an action for specific performance as provided in Section
9.4.
 
9.3           LIQUIDATED DAMAGES.  BUYER AND SELLER AGREE THAT THE AMOUNT OF
SELLER’S DAMAGES IN THE EVENT OF BUYER’S MATERIAL DEFAULT WOULD BE IMPRACTICAL
OR EXTREMELY DIFFICULT TO FIX.  THEREFORE, THE PARTIES AGREE THAT IF ESCROW
FAILS TO CLOSE BY REASON OF ANY MATERIAL DEFAULT OF BUYER WHICH IS NOT CURED
WITHIN FIVE BUSINESS DAYS AFTER WRITTEN NOTICE TO BUYER FROM SELLER, SELLER
SHALL BE ENTITLED TO RETAIN AS LIQUIDATED DAMAGES AND AS ITS SOLE REMEDY THE
DEPOSIT, PLUS ANY INTEREST ACCRUED THEREON, WHICH AMOUNT THE PARTIES AGREE IS A
REASONABLE ESTIMATE OF THE DAMAGES TO SELLER.  SUCH DAMAGES INCLUDE COSTS OF
NEGOTIATING AND DRAFTING THIS AGREEMENT, COSTS OF SATISFYING CONDITIONS TO
CLOSING, COSTS OF SEEKING ANOTHER BUYER UPON BUYER’S DEFAULT, OPPORTUNITY COSTS
IN KEEPING THE PROPERTY OUT OF THE MARKETPLACE, AND OTHER COSTS INCURRED IN
CONNECTION WITH THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE
PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA
CIVIL CODE SECTIONS 1671, 1676 AND 1677.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 9.3, SELLER AND BUYER AGREE THAT THIS
LIQUIDATED DAMAGES PROVISION IS NOT INTENDED AND SHOULD NOT BE DEEMED OR
CONSTRUED TO LIMIT IN ANY WAY BUYER’S INDEMNITY OBLIGATIONS UNDER SECTIONS 3.7
AND 10.10.

 
16

--------------------------------------------------------------------------------

 

UPON TERMINATION OF ESCROW FOR BUYER’S MATERIAL DEFAULT, ESCROW HOLDER SHALL
DISBURSE TO SELLER, IF AVAILABLE, THE AMOUNT OF SELLER’S LIQUIDATED DAMAGES FROM
THE FUNDS DEPOSITED BY BUYER WITH ESCROW HOLDER AND SHALL RETURN TO THE PARTIES
ALL THE REMAINING FUNDS AND DOCUMENTS DEPOSITED BY THEM RESPECTIVELY. BUYER
SHALL PAY ESCROW HOLDER’S CANCELLATION FEES.  THE PARTIES ACKNOWLEDGE THAT THEY
HAVE READ AND UNDERSTOOD THE PROVISIONS OF THIS SECTION AND, BY THEIR INITIALS
IMMEDIATELY BELOW, AGREE TO BE BOUND BY ITS TERMS.
 
Buyer:                      /s/ ST                      Seller:/s/ TRT
 
9.4           In the event that, prior to the Closing, Buyer discovers or learns
of information (from whatever source, including, without limitation, the tenant
estoppel certificates delivered pursuant to Section 7.1.3 above, as a result of
Buyer’s due diligence tests, investigations and inspections of the Property, by
disclosure from Seller or Seller’s agents and employees or otherwise) that
contradicts any of the representations and warranties of Seller contained
herein, or renders any of such representations and warranties untrue or
incorrect, Buyer shall have the right, exercisable by giving written notice to
Seller within five (5) days after receiving notice of such information (but in
any event prior to the Closing), either (i) to terminate this Agreement, in
which case neither party shall have any further rights or obligations hereunder
(except as may be expressly provided to the contrary elsewhere in this
Agreement), and any money (including, without limitation, the Deposit and all
interest accrued thereon) or documents in escrow shall be returned to the party
depositing the same and Seller shall be responsible for any Cancellation Fees,
or (ii) to accept the Property notwithstanding such information and nevertheless
consummate the transaction contemplated by this Agreement, in which event
thereafter Buyer shall have the right to recover from Seller Buyer’s actual
damages (but not consequential damages) as a result of such representations and
warranties contradicted or made untrue or incorrect thereby.  In the event,
prior to the Closing, Seller defaults in any other manner under this Agreement,
Buyer shall have the right, either (i) to terminate this Agreement, in which
case neither party shall have any further rights or obligations hereunder
(except as may be expressly provided to the contrary elsewhere in this
Agreement), and any money (including, without limitation, the Deposit and all
interest accrued thereon) or documents in escrow shall be returned to the party
depositing the same and Seller shall be responsible for any Cancellation
Fees,  or (ii) to accept the Property notwithstanding such default and
nevertheless consummating the transaction contemplated by this Agreement, in
which event thereafter Buyer shall have the right to recover from Seller Buyer’s
actual damages (but not consequential damages), arising from Seller’s
default.  In the event Seller’s default consists of Seller’s refusal or failure
to convey the Property, Buyer’s sole remedy shall be to elect either (i) to
bring an action for specific performance, or (ii) to terminate this Agreement,
in which case neither party shall have any further rights or obligations
hereunder (except as may be expressly provided to the contrary elsewhere in this
Agreement), and any money (including, without limitation, the Deposit and all
interest accrued thereon) or documents in escrow shall be returned to the party
depositing the same and Seller shall be responsible for any Cancellation
Fees.  In the event of any breach or default by Seller, which occurs or which
Buyer first discovers after the Closing, Buyer shall be limited to recovering
its actual damages but not any consequential damages.
 


 
17

--------------------------------------------------------------------------------

 
Any action, suit or proceeding brought by Buyer against Seller under this
Agreement shall be commenced and served, if at all, on or before the date which
is one (1) year after the date of the Closing and, if not commenced and served
on or before such date, thereafter shall be void and of no force or effect.
 
9.5           Prorations.  The following prorations shall be made as of the date
of close of escrow on the basis of a 365-day year:
 
9.5.1           All real estate taxes, assessments and special assessments,
including without limitation any Mello-Roos and other special assessment
district bonds,  shall be prorated as of the Close of Escrow based on the most
recent tax statement for the Property.  If such proration is not made on the
basis of the current tax year, or if supplemental taxes are assessed after the
Close of Escrow for the period prior to the closing, the parties shall make any
necessary adjustments after Close of Escrow by cash payment to the party
entitled thereto so that Seller shall have borne all taxes allocable to the
period prior to the Close of Escrow and Buyer shall bear all taxes allocable to
the period after Close of Escrow.
 
9.5.2           Nonreimbursable utilities and operating expenses of the Property
shall be prorated as of the Close of Escrow on the assumption that utility
charges were uniformly incurred during the billing period in which the Close of
Escrow occurs.
 
9.5.3           Premiums on nonreimbursable insurance policies acceptable to
Buyer in its sole and absolute discretion shall be prorated as of the Close of
Escrow, provided that Seller shall have delivered to Escrow Holder and to Buyer
true and correct copies of the applicable policies and evidence of premium
payments.
 
9.5.4           Rentals, prepaid rentals, prepaid payments and any other
payments under the Leases (collectively, “Rent”) shall be prorated so that Buyer
shall receive a credit for all Rent collected by Seller and allocable or payable
on the day of and after the Close of Escrow.  Rent and other charges under the
Leases (other than Delinquent Rents (as hereinafter defined)) shall be prorated
as if collected.  Rents and other charges under the Leases which are 30 days or
more past due as of the Closing (“Delinquent Rents”) shall not be prorated, and
rents and other amounts received by Buyer after the Closing from a tenant owing
such Delinquent Rents shall be applied (A) first, to Buyer’s actual
out-of-pocket costs of collection incurred with respect to such tenant;
(B) second, to rents due from such tenant for the month in which such payment is
received by Buyer; (C) third, to rents attributable to any period after the
Closing which are past due on the date of receipt; and (D) finally, to
Delinquent Rents as of the Closing (and Buyer promptly shall remit such amounts
to Seller).  Seller may pursue a tenant after the Closing for collection of
Delinquent Rents but Seller shall not have the right to institute any action for
unlawful detainer against such tenant.
 
The parties hereto and Escrow Holder shall use their respective best efforts to
prepare and distribute among them a closing prorations schedule not later than
five days before the Close of Escrow.
 
9.6           Payment of Closing Costs.  Except as may be expressly set forth in
this Agreement to the contrary, Seller shall pay all documentary transfer taxes
and any other transfer taxes, Buyer and Seller shall each pay one-half of Escrow
Holder’s fee, and all other closing costs shall be divided and borne in
accordance with common escrow practices in Contra
 


 
18

--------------------------------------------------------------------------------

 


Costa County, California. Buyer shall be solely responsible for all costs and
expenses incurred in connection with obtaining or assuming any financing for the
purchase of the Property, including title, escrow, documentation, loan fees and
appraisal costs relating thereto, any additional title insurance premium payable
in connection with Buyer obtaining an ALTA extended coverage owner’s policy and
any lender’s policy of title insurance and the cost of any title endorsements
which are not title curative endorsements which Seller elects to obtain pursuant
to Section 3.4 above
 
9.7           Delivery of Possession.  Seller shall deliver possession of the
Property to Buyer at the Close of Escrow subject only to the Permitted
Exceptions.
 
10.           General Provisions
 
10.1           Notices.  All notices and other communications pertaining hereto
shall be in writing and delivered to the party entitled to receive notice at the
address for such party shown on the signature page hereof, with a copy to such
party’s attorney at the address for such attorney shown on the signature page
hereof.  Notices shall be deemed to have been given when delivered personally or
by facsimile transmission (provided there is electronic confirmation of such
transmission), or three days after being deposited in U.S. certified or
registered mail, return receipt requested, postage prepaid, or upon delivery by
a reputable overnight courier which keeps records of actual delivery as such
delivery is reflected in the records maintained by the overnight courier.  A
party may change its address for notice from time to time in writing pursuant to
the provisions of this paragraph.
 
10.2           Time.  As used herein, the term “days” shall mean calendar days
unless otherwise expressly stated; provided, however, that if a deadline or date
for performance under this Agreement falls on a Saturday, Sunday or legal
holiday, the deadline or the date for performance shall automatically be
extended to the next day which is not a Saturday, Sunday or legal holiday.  Time
is of the essence of this Agreement with respect to every provision in which
time is a factor.  Buyer and Seller acknowledge that their agreement to make
time of the essence forms an integral part of this Agreement, that they would
not have entered into this Agreement but for such provision.
 
10.3           Entire Agreement.  This Agreement, including the recitals and the
exhibits attached hereto represents a final expression and a complete and
exclusive statement of the agreement of the parties hereto pertaining to the
subject matter hereof, and fully supersedes all prior agreements, understandings
and/or discussions between the parties hereto pertaining to the subject matter
hereof.  No change in, modification of or addition, amendment or supplement
hereto shall be valid unless set forth in writing signed and dated by each of
the parties hereto following the signing of this Agreement.
 
10.4           Applicable Law, Construction.  The existence, validity,
construction and operational effect of this Agreement, and the respective rights
and obligations of each of the parties hereto hereunder, shall be determined in
accordance with the laws of the State of California, provided, however, any and
all other provisions of this Agreement to the contrary notwithstanding, (a) in
the event that any provision of this Agreement is found to be prohibited by law
or is otherwise held invalid, such provision shall be ineffective only to the
extent of such prohibition or invalidity and shall not invalidate or otherwise
render ineffective any or all of the remaining provisions of this Agreement, (b)
this Agreement shall be construed
 


 
19

--------------------------------------------------------------------------------

 
as if equally drafted by each of the parties hereto, (c) nothing herein shall be
construed as creating either a partnership or an employment relationship between
the parties hereto, and (d) neither the failure of any party hereto to insist at
any time upon the strict performance of any provision of this Agreement or to
act upon or exercise any right or remedy available or possibly available to such
party, whether hereunder at law, in equity, or otherwise shall be interpreted as
a waiver or a relinquishment of any provision, right or remedy unless
specifically expressed in writing signed by such party and no payment hereunder
or otherwise shall constitute any such writing.
 
10.5           Further Assurances.  Except as otherwise expressly provided
hereunder, each of the parties hereto, without further consideration, does
hereby covenant and agree (a) to execute such documents, and to take such
further action, as may be necessary to further the purposes of this Agreement,
and (b) to otherwise act in good faith and deal fairly hereunder.
 
10.6           Counterparts.  This Agreement may be executed in several
counterparts and all such executed counterparts shall constitute one agreement
binding on all of the parties hereto exactly as if all parties hereto had
executed the same counterpart in spite of the fact that they did not execute the
same counterpart.
 
10.7           Headings, Gender and Clarifications.  The section headings used
in this Agreement are intended solely for convenience of reference and shall not
in any way or manner amplify, limit, modify or otherwise be used in the
interpretation of any of the provisions hereof.  The masculine, feminine and
neuter gender, and the singular or plural number, shall be deemed to include the
other.  Whenever the context so indicates or requires, items identified in this
Agreement as conditions shall also be covenants and agreements.
 
10.8           Severability.  In the event any portion of this Agreement shall
be declared by any court of competent jurisdiction to be invalid, illegal or
unenforceable, such portion shall be severed from this Agreement, and the
remaining parts hereof will remain in full force and effect, as fully as if such
invalid, illegal or unenforceable portion had never been part of this Agreement.
 
10.9           Successors.  This Agreement shall be binding upon and shall inure
to the benefit of the successors and assigns of the parties hereto.  Neither
this Agreement nor any of the rights or obligations of Seller or Buyer hereunder
shall be transferred or assigned by Seller or Buyer without the prior written
consent of the non-assigning party, provided that after making the Deposit
required under Section 2.1 above, Buyer shall have the right to assign this
Agreement and Buyer’s rights hereunder to any entity in which Buyer has an
ownership interest and a right of management; provided: (i) Seller is given
notice promptly after such assignment, and (ii) the assignee assumes all
obligations of Buyer and agrees to perform all obligations imposed on Buyer by
this Agreement.  In no event shall any such assignment relieve Buyer of its
obligations under this Agreement.
 
10.10           Brokerage Commission.  Except for a commission payable to CB
Richard Ellis, Inc. (“Seller’s Broker”) pursuant to a separate agreement between
Seller and Seller’s Broker, each party represents to the other party that the
representing party has incurred no liability for any brokerage commission or
finder’s fee arising from or relating to the transactions contemplated by this
Agreement that would constitute a liability of the other party.  
 


 
20

--------------------------------------------------------------------------------

 
Each party does hereby indemnify and covenant and agree to protect, defend and
hold harmless the other party from and against all liability, cost, damage or
expense, including any damages suffered due to any liens recorded against the
Property, reasonable attorneys’ fees, on account of any brokerage commission or
finder’s fee which the indemnifying party has agreed to pay or which is claimed
to be due as a result of the actions of the indemnifying party.  This Section
10.10 is intended to be solely for the benefit of the parties hereto and is not
intended to benefit, nor may it be relied upon by, any person or entity not a
party to this Agreement.
 
10.11           No Third Party Benefit.  This Agreement is intended to benefit
only the parties to this Agreement, and no other person or entity has or shall
acquire any rights under this Agreement.
 
10.12           No Recording.  This Agreement shall not be recorded or filed in
the public land or other public records of any jurisdiction by either party and
any attempt to do so may be treated by the other party as a breach of this
Agreement.
 
10.13           Attorneys’ Fees and Costs.  Except as otherwise provided herein,
in the event of litigation, arbitration or other judicial or quasi judicial
process to enforce this Agreement or any of its terms, the prevailing party
shall be entitled to reimbursement from the other party of its reasonable
attorneys’ fees and costs.  The parties agree that any litigation described
herein shall be in a court of competent jurisdiction and located in the County
of Contra Costa, California.
 
10.14           Termination By Buyer; Survivability.  If Buyer elects to
terminate this Agreement in accordance with Sections 3.4, 3.7, ‎3.9, 7.1, or 9.4
of this Agreement, (a) Seller and Escrow Holder shall (immediately and without
any further instructions) return to Buyer all funds which have been deposited
(or delivered) by Buyer including the Deposit (and any interest on the Deposit),
(b) this Agreement shall terminate, and (c) neither party shall have any further
rights or obligations under this Agreement except as otherwise provided in this
Agreement with regard to rights that are to survive termination of this
Agreement.
 
[SIGNATURES FOLLOW ON NEXT PAGE]
 


 
21

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
Seller:
Buyer:
   
Pinole Vista LLC
Retail Opportunity Investments Corp.
       
By:           /s/ Thomas R. Tellefsen                
By:          /s/ Stuart A. Tanz                            
Thomas R. Tellefsen, Manager
Printed Name:    Stuart A. Tanz                     
Date:           October 13, 2010                        
Its:          Chief Executive Officer                   
   
By:       /s/ Lary J. Mielke­­             
 
Lary J. Mielke, Manager
 
Date:           October 13, 2010                         
Date:                    October 12, 2010                 
       
Address:
Address:
600 S. Lake Avenue, Suite 502
Retail Opportunity Investments Corp.
Pasadena, California 91106
3 Manhattanville Road, 2nd Floor
Phone: (626) 564-8100
Purchase, New York 10577
Fax: (626) 564-0232
Phone: (914) 272-8080
 
Fax: (914) 272-8088
   
Attorney Address:
Attorney Address:
Paul H. Lusby
Kenneth S. Antell
Horn & Lusby LLP
Dunn Carney Allen Higgins & Tongue, llp
2600 Foothill Blvd., Suite 203
851 SW Sixth Avenue, Suite 1500
Glendale, California 91214
Portland, Oregon 97204
Fax: ____________________
Fax: (503) 224-7324

 
The undersigned hereby acknowledges receipt of this Agreement on October __,
2010, and hereby agrees to act as Escrow Holder in accordance with the terms and
conditions hereof.
 
FIRST AMERICAN TITLE INSURANCE COMPANY,
a California corporation
 

By:  /s/ Molly Baier       Printed Name:   Molly Baier       Its:  Senior Escrow
Officer               



 
22

--------------------------------------------------------------------------------

 

Exhibit A
 
 
Legal Description
 


 


 


 


 
23

--------------------------------------------------------------------------------

 


Exhibit B
 
Tenant Rent Roll
 


 


 


 
24

--------------------------------------------------------------------------------

 


Exhibit C
 
[FORM OF GRANT DEED]
 
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 
__________________________________
__________________________________
__________________________________
MAIL TAX STATEMENTS TO:
 
__________________________________
__________________________________
__________________________________


GRANT DEED
 
The undersigned Grantor declares that Documentary Transfer Tax is not part of
the public records.
 
FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Pinole
Vista LLC, a California limited liability company (“Grantor”), hereby GRANTS to
Retail Opportunity Investments Corp., a Delaware corporation (“Grantee”), that
certain real property located in the County of Contra Costa, State of California
and more particularly described in Exhibit A attached hereto and incorporated
herein by this reference (the “Property”), together with (i) all improvements
owned by Grantor and located thereon, (ii) all rights, privileges, easements and
appurtenances owned by Grantor appertaining to the Property, and (iii) all
right, title and interest of Grantor (if any) in, to and under adjoining
streets, rights of way and easements, SUBJECT TO all building codes and other
applicable laws, ordinances and governmental regulations affecting the Property
and the matters identified on Exhibit B attached hereto and incorporated herein
by this reference (the “Permitted Exceptions”).
 
IN WITNESS WHEREOF, Grantor has caused its duly authorized representatives to
execute this instrument as of October __, 2010.
 
GRANTOR:
 
Pinole Vista LLC,
a California limited liability company


By:           ____________________________________
Authorized Signatory
 
By:           ____________________________________
Authorized Signatory
 
Assessor’s Parcel Number(s):  __________________
 


 
25

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT
 
STATE OF CALIFORNIA                                  )
) ss.
COUNTY OF LOS ANGELES                            )


On _________________, 2010, before me, ________________________, Notary Public,
personally appeared ___________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


___________________________________
_______________________, Notary Public
 


 
26

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Legal Description of the Property
 
 
 
 
 
 
 
 


 
27

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Schedule of Permitted Exceptions
 
 
 
 
 
 
 
 

 
28

--------------------------------------------------------------------------------

 


STATEMENT OF TAX DUE AND REQUEST
THAT TAX DECLARATION NOT BE MADE A PART
OF THE PERMANENT RECORD
IN THE OFFICE OF THE
COUNTY RECORDER
 
(Pursuant to Cal. Rev. and Tax Code Section 11932)
 
To:           Registrar - Recorder
County of Contra Costa
 
Request is hereby made in accordance with the provision of the Documentary
Transfer Tax Act that the amount of tax due not be shown on the original
document which names:
 
Pinole Vista LLC, a California limited liability company, as Grantor,
 
and
 
Retail Opportunity Investments Corporation, a ___________ corporation, as
Grantee.
 
The property described in the accompanying document is located in Contra Costa
County, California.
 
The amount of tax due to the County of Contra Costa on the accompanying document
is _________________ and No/100 Dollars ($_________.00), [and the amount of tax
due to the City of Pinole on the accompanying document is
_________________________ and No/100 Dollars ($_________.00), each] computed on
full value of property conveyed.
 
GRANTOR:
 
Pinole Vista LLC,
a California limited liability company
 
By:____________________________________
Its Authorized Signatory
 


NOTE:
After the permanent record is made, this form will be affixed to the conveying
document and returned with it.



 
29

--------------------------------------------------------------------------------

 


Exhibit D
 
[FORM OF BILL OF SALE]
 
BILL OF SALE
 
FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
the undersigned, Pinole Vista LLC, a California limited liability company
(“Seller”), does hereby give, grant, bargain, sell, transfer, assign, convey and
deliver to Retail Opportunity Investments Corp., a Delaware corporation
(“Buyer”), the personal property identified on Schedule A attached hereto and
incorporated herein by this reference, and all other personal property (if any)
owned by Seller and located on or in that certain real property located in the
City of Pinole, County of Contra Costa, State of California and more
particularly described in Schedule B attached hereto and incorporated herein by
this reference.
 
SAID PERSONAL PROPERTY IS BEING TRANSFERRED ON AN “AS IS” BASIS, WITHOUT ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, OF ANY KIND
WHATSOEVER BY SELLER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER
ACKNOWLEDGES THAT SELLER EXPRESSLY DISCLAIMS AND NEGATES, AS TO ALL PERSONAL
PROPERTY TRANSFERRED HEREBY: (A) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY; (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE; AND (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR
MATERIALS; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, SELLER
COVENANTS THAT IT IS THE SOLE OWNER OF ALL PERSONAL PROPERTY CONVEYED HEREIN,
FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, ENCUMBRANCES, OR CLAIMS OF ANY
KIND.
 
Seller covenants that it will, at any time and from time to time upon written
request therefor, at Buyer’s sole expense and without the assumption of any
additional liability thereby, execute and deliver to Buyer, its nominees,
successors and/or assigns, any new or confirmatory instruments and do and
perform any other acts which Buyer, its nominees, successors and/or assigns, may
reasonably request in order to fully assign and transfer to and vest in Buyer,
its nominees, successors and/or assigns, and protect its or their rights, title
and interest in and enjoyment of, all of the assets of Seller intended to be
transferred and assigned hereby, or to enable Buyer, its nominees, successors
and/or assigns, to realize upon or otherwise enjoy any such assets.
 
All references to “Seller” and “Buyer” herein shall be deemed to include their
respective nominees, successors and/or assigns, where the context permits.
 
Dated:           ________________, 2010.
 
SELLER:
 
Pinole Vista LLC,
a California limited liability company,


By:           ____________________________________
Authorized Signatory
 


 
30

--------------------------------------------------------------------------------

 


By:           ____________________________________
Authorized Signatory
 


 
31

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
[Schedule of Personal Property]
 
 
 
 
 
 
 
 
 
 
 


 
32

--------------------------------------------------------------------------------

 


SCHEDULE B
 
Legal Description of the Real Property
 
 
 
 
 
 
 
 


 
33

--------------------------------------------------------------------------------

 


Exhibit E
 
[FORM OF GENERAL ASSIGNMENT]
 
ASSIGNMENT
 
THIS ASSIGNMENT (this “Assignment”) is made as of __________  ____, 2010, by and
between Pinole Vista LLC, a California limited liability company (“Assignor”),
and Retail Opportunity Investments Corp., a Delaware corporation (“Assignee”).
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Assignor grants, sells, conveys, transfers and assigns unto
Assignee all of Assignor’s right, title and interest in, to and under the
following items relating to that certain real property located in Pinole,
California and more particularly described in Exhibit A attached hereto and
incorporated herein by this reference (the “Real Property”):
 
a.           the contracts or agreements described in Exhibit B attached hereto
and incorporated herein by this reference;
 
b.           warranties, guarantees and indemnities (including, without
limitation, those for workmanship, materials and performance) which may exist
from, by or against any contractor, subcontractor, manufacturer, laborer or
supplier of labor, materials or other services relating to the Real Property or
any improvements located thereon;
 
c.           plans, drawings, and specifications for the improvements located on
the Real Property; and
 
d.           any licenses, approvals, certificates, trade names, permits and
claims (other than any claims against previous tenants of the Real Property,
which claims are hereby reserved by Assignor).
 
Assignor shall indemnify, protect, defend and hold Assignee harmless from and
against any and all claims, demands, damages, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees) arising in connection with the
contracts and agreements described in paragraph (a) above and relating to the
period prior to the date hereof.  Assignee accepts the foregoing assignment and
assumes any executory obligations of Assignor in connection with the contracts
and agreements described in paragraph (a) above and shall indemnify, protect,
defend and hold Assignor harmless from and against any and all claims, demands,
damages, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees) arising in connection with the contracts and agreements
described in paragraph (a) above and relating to the period on or after the date
hereof.
 
Assignor covenants that it will, at any time and from time to time upon written
request therefor, at Assignee’s sole expense and without the assumption of any
additional liability therefor, execute and deliver to Assignee, and its
successors and assigns, any new or confirmatory instruments and take such
further acts as Assignee may reasonably request to fully
 


 
34

--------------------------------------------------------------------------------

 


evidence the assignment contained herein and to enable Assignee, and its
successors and assigns, to fully realize and enjoy the rights and interests
assigned hereby.
 
The provisions of this Assignment shall be binding upon, and shall inure to the
benefit of, the successors and assigns of Assignor and Assignee, respectively.
 
This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon, provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Assignment attached thereto.
 
IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.
 
ASSIGNOR:
Pinole Vista LLC,

ASSIGNOR:
a California limited liability company,


 
 
By:           _____________________________
Authorized Signatory
 
By:           ______________________________
Authorized Signatory






ASSIGNEE:                      Retail Opportunity Investments Corp., a Delaware
corporation
 


 
By:  ________________________________________
Its:___________________________________
 


 
35

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Legal Description of Real Property
 
 
 
 
 
 
 
 


 
36

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Schedule of Contracts
 
 
 
 
 
 
 
 

 
 


 
37

--------------------------------------------------------------------------------

 


Exhibit F
 
FORM OF TENANT ESTOPPEL CERTIFICATE
 
To:           ________________________
________________________
________________________
________________________
 
Re:  [Property Address]
 
_______________________ (“Tenant”) certifies as follows:
 
1.           The undersigned is the Tenant under that certain lease dated
__________, 19___ (the “Lease”), executed by __________________________________
(“Landlord”) as Landlord and the undersigned as Tenant, covering a portion of
the property located at ________________________ (the “Property”).


Pursuant to the Lease, Tenant has leased approximately __________ square feet of
space (the “Premises”) at the Property and has paid to Landlord a security
deposit of $__________.  The term of the Lease commenced on __________, ____ and
the expiration date of the Lease is __________, _____.  Tenant has paid rent
through __________, ____.  The next rental payment in the amount of $__________
is due on __________, _____.  Tenant is required to pay _____ percent (___%) of
all annual operating expenses for the Property.
 
The Lease provides for an option to extend the term of the Lease for _____
years, at a rental rate for such extension term as set forth in the
Lease.  Except as expressly provided in the Lease, and other documents attached
hereto, Tenant does not have any right or option to renew or extend the term of
the Lease, to lease other space at the Property, nor any preferential right to
purchase all or any part of the Premises or the Property.
 
Complete copies of the Lease and all amendments, modifications and supplements
thereto are attached hereto and the Lease, as so amended, modified and
supplemented, is in full force and effect, and represents the entire agreement
between Tenant and Landlord with respect to the Premises and the
Property.  There are no amendments, modifications or supplements to the Lease,
whether oral or written, except as attached hereto.
 
All space and improvements leased by Tenant have been completed and furnished in
accordance with the provisions of the Lease, and Tenant has accepted and taken
possession of the Premises.
 
Landlord is not in any respect in default or breach in the performance of the
terms and provisions of the Lease.  Tenant is not in any respect in default or
breach under the Lease and has not assigned, transferred or hypothecated the
Lease or any interest therein or subleased all or any portion of the Premises.
 


 
38

--------------------------------------------------------------------------------

 


There are no offsets or credits against rentals payable under the Lease and no
free periods or rental concessions have been granted to Tenant, except as
follows:
 
This Certificate is given to __________________________ with the understanding
that ______________________ will rely hereon in connection with the conveyance
of the Property of which the Premises constitute a part.  Following any such
conveyance, Tenant agrees that the Lease shall remain in full force and effect
and shall bind and inure to the benefit of ______________________ as if no
purchase had occurred.
 
DATED:                      ____ __, 2010.
 
TENANT:                                           ________________________________,
a ______________________________
 
By:           __________________________
Its:           ____________________
 
 
 
 
 
 
 
 
 


 
39

--------------------------------------------------------------------------------

 


Exhibit G
 
CERTIFICATE OF NON-FOREIGN STATUS
 
Pinole Vista LLC, a California limited liability company (“Seller”), is the
transferor of that certain real property located in Pinole, California and more
particularly described on Exhibit A attached hereto (the “Property”).
 
Section 1445 of the Internal Revenue Code of 1986 (the “Code”) provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person.  To inform the transferee that withholding of tax will not
be required in connection with the disposition of the Property pursuant to that
certain Purchase and Sale Agreement and Joint Escrow Instructions dated as of
October __, 2010, by and between Seller and Retail Opportunity Investments
Corporation, a ___________ corporation, the undersigned certifies the following
on behalf of Seller:
 
1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate, as those terms are defined in the Code and the regulations
promulgated thereunder;
 
Seller’s U.S. employer identification number is _________________; and
 
Seller’s address is 600 S. Lake Ave., Suite 502, Pasadena, California 91106.
 
It is understood that this certificate may be disclosed to the Internal Revenue
Service and that any false statement contained herein could be punished by fine,
imprisonment, or both.
 
Under penalties of perjury I declare that I have examined the foregoing
certification and, to the best of my knowledge and belief, it is true, correct
and complete, and I further declare that I have authority to sign this document
on behalf of Seller.
 
Date:           _______  __,
2010                                Signature: ____________________________
                    Authorized Signatory


 
40

--------------------------------------------------------------------------------

 


EXHIBIT A
Legal Description of Real Property
 
 
 
 
 
 
 
 
 
 
 

 
 
41

--------------------------------------------------------------------------------

 


Exhibit H
 
[FORM OF ASSIGNMENT OF LEASES]
 
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 
_______________________________
_______________________________
_______________________________
_______________________________
 
The consideration for this Assignment is included in the consideration paid for
the Grant Deed being recorded concurrently herewith and in the documentary tax
affixed to said deed.
 
ASSIGNMENT OF LESSOR’S INTEREST IN LEASES
 
THIS ASSIGNMENT OF LESSOR’S INTEREST IN LEASES (this “Assignment”) is made on
October ___, 2010, by Pinole Vista LLC, a California limited liability company
(“Assignor”), in favor of Retail Opportunity Investments Corp., a Delaware
corporation (“Assignee”).
 
For a valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby grants, conveys, transfers and assigns to Assignee
all of Assignor’s right, title and interest in, to and under the leases (and all
amendments and modifications thereto) relating to that certain real property
located in the City of Pinole, County of Contra Costa, State of California and
more particularly described in Exhibit A attached hereto and incorporated herein
by this reference (the “Real Property”), which leases are identified in
Exhibit B attached hereto and incorporated herein by this reference (as amended
and modified, the “Leases”), together with (i) any and all rights, title,
estates and interests of Assignor in and to such security deposits and prepaid
rents, if any, as have been paid to Assignor pursuant to such Leases and not
previously applied pursuant to the Leases, and (ii) any and all rights, title,
estates and interests of Assignor in and to any subleases, if any, relating to
the Real Property.
 
Assignor shall indemnify, protect, defend and hold Assignee harmless from and
against any and all claims, demands, liabilities, losses, costs, damages or
expenses (including, without limitation, reasonable attorneys’ fees and costs)
arising out of or resulting from any breach or default by Assignor under the
terms of the Leases arising prior to the date hereof.
 
Assignor covenants that it will, at any time and from time to time upon written
request therefor, at Assignee’s sole expense and without the assumption of any
additional liability thereby, execute and deliver to Assignee, its successors
and assigns, any new or confirmatory instruments and take such further acts as
Assignee may reasonably request to fully evidence the assignment contained
herein and to enable Assignee, its successors and assigns to fully realize and
enjoy the rights and interests assigned hereby.
 


 
42

--------------------------------------------------------------------------------

 


Assignee accepts the foregoing assignment and assumes and shall pay, perform and
discharge, as and when due, all of the agreements and obligations of Assignor
under the Leases and agrees to be bound by all of the terms and conditions of
the Leases, and Assignee further agrees that, as between Assignor and Assignee,
Assignee shall be responsible for any brokerage commissions, fees or payments
which may be due or payable in connection with any extension or renewal of the
term of any Lease.
 
Assignee shall indemnify, protect, defend and hold Assignor harmless from and
against any and all claims, demands, liabilities, losses, costs, damages or
expenses (including, without limitation, reasonable attorneys’ fees and costs)
arising out of or resulting from any breach or default by Assignee under the
terms of the Leases arising on or after the date hereof.
 
The provisions of this Assignment shall be binding upon, and shall inure to the
benefit of, the successors and assigns of Assignor and Assignee, respectively.
 
This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature and acknowledgment pages
of any counterpart may be detached therefrom without impairing the legal effect
of the signature(s) and acknowledgment(s) thereon, provided such signature and
acknowledgment pages are attached to any other counterpart identical thereto
except having additional signature and acknowledgment pages executed and
acknowledged by other parties to this Assignment attached thereto.
 
IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Assignment as of the date first above written.
 
ASSIGNOR:
Pinole Vista LLC, a California limited liability company





By:  _____________________________
Its Authorized Signatory
 
By:  ______________________________
Its Authorized Signatory
 


 
ASSIGNEE:
Retail Opportunity Investments Corp., a Delaware corporation

 
                                                By: __________________________
                                                       Its:           ____________________

                                                                      


 
43

--------------------------------------------------------------------------------

 


ASSIGNOR ACKNOWLEDGMENT
 
STATE OF CALIFORNIA                                  )
) ss.
COUNTY OF LOS ANGELES                            )


On _________________, 2010, before me, ________________________, Notary Public,
personally appeared ___________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


___________________________________
_______________________, Notary Public
 


 
44

--------------------------------------------------------------------------------

 


ASSIGNEE ACKNOWLEDGMENT






STATE OF CALIFORNIA                                  )
) ss.
COUNTY OF LOS ANGELES                            )


On _________________, 2010, before me, ________________________, Notary Public,
personally appeared ___________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


___________________________________
_______________________, Notary Public
 


 
45

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Legal Description of Real Property
 
 
 
 
 
 
 
 
 
 
 
 

 
 
46

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Schedule of Leases


 
 
 
 
 
 
 
 
 
 
 

 
 
47

--------------------------------------------------------------------------------

 


Exhibit I


8-K and Audit Requirements


 
For the period of time commencing on the mutual execution of this Agreement and
continuing through the first anniversary of the Close of Escrow, Seller shall,
from time to time, upon reasonable advance notice from Buyer, provide Buyer and
its representatives, agents and employees with access to all financial and other
information pertaining to the period of Seller’s ownership and operation of the
Property, which information is relevant and reasonably necessary, in the opinion
of Buyer or its outside third party accountants (the “Accountants”), to enable
Buyer and its Accountants to prepare financial statements in compliance with any
and or all of (a) Rule 3-14 of Regulation S-X of the Securities and Exchange
Commission (the “Commission”); (b) any other rule issued by the Commission and
applicable to Buyer; and (c) any registration statement, report or disclosure
statement filed with the Commission by, or on behalf of Buyer; provided,
however, that in any such event(s), Buyer shall reimburse Seller for those
reasonable third party, out-of-pocket costs and expenses that Seller incurs in
order to comply with the foregoing requirement.  Seller acknowledges and agrees
that the following is a representative description of the information and
documentation that Buyer and the Accountants may require in order to comply with
(a), (b) and (c) above.  Seller shall provide the following information and
documentation on a per-building basis, if available (capitalized terms not
defined herein shall have the meanings as ascribed to such terms in the
Agreement to which this Exhibit is attached):
 
1.  
Rent rolls for the calendar month in which the Closing occurs and the eleven
(11) calendar months immediately preceding the calendar month in which the
Closing occurs;

 
2.  
Seller’s written analysis of both (a) scheduled increases in base rent required
under the Leases in effect on the Close of Escrow; and (b) rent concessions
imposed by those Leases;

 
3.  
Seller’s internally-prepared operating statements;

 
4.  
Access to Lease files;

 
5.  
Most currently available real estate tax bills;

 
6.  
Access to Seller’s cash receipt journal(s) and bank statements for the Property;

 
7.  
Seller’s general ledger with respect to the Property, excluding Seller’s
proprietary accounts;

 
8.  
Seller’s schedule of expense reimbursements required under the Leases in effect
on the Close of Escrow;



 
48

--------------------------------------------------------------------------------

 
 
9.  
Schedule of those items of repairs and maintenance performed by or at the
direction of the Seller during the Seller’s final fiscal year in which Seller
owns and operates the Property (the “Final Fiscal Year”);

 
10.  
Schedule of those capital improvements and fixed asset additions made by or at
the direction of Seller during the Final Fiscal Year;

 
11.  
Access to Seller’s invoices with respect to expenditures made during the Final
Fiscal Year; and

 
12.  
Access (during normal and customary business hours) to responsible personnel to
answer accounting questions.

 
Nothing herein shall require Seller to conduct its own audits or generate any
requested materials that are not in its possession, custody or control.
 
The provisions of the foregoing information shall be for informational purposes
only, shall not be deemed to be representations or warranties under this
Agreement, and shall not expose Seller to any liability on account
thereof.  Upon at least twenty (20) days prior written notice and not more than
once during the one (1) year period, upon Buyer’s request, for a period of one
(1) year after Closing, Seller shall on a one (1)-time basis only, make Seller’s
books, records, existing supporting invoices and other existing substantiating
documentation that are not deemed by Seller to be privileged, available to Buyer
for inspection, copying and audit by Buyer’s designated accountants, at the
expense of Buyer.  This obligation shall survive the Closing for a period of one
(1) year and shall not be merged with any instrument of conveyance delivered at
the Closing.




 
49

--------------------------------------------------------------------------------

 

